UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number[811-05037] Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 E. Wisconsin Ave, 4th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2010 Item 1. Report to Stockholders. THE FUND SEEKS CAPITAL APPRECIATION ANNUAL REPORT DECEMBER 31, 2010 Table of Contents A Message to Our Shareholders 2 Sector Allocation 6 Expense Example 6 Performance Chart and Analysis 8 Schedule of Investments 10 Statement of Assets and Liabilities 12 Statement of Operations 13 Statements of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 16 Report of Independent Registered Public Accounting Firm 24 Approval of Investment Advisory Agreement 25 Trustees and Executive Officers 28 Additional Information 32 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS DECEMBER 31, 2010 Dear Fellow Shareholder: 2010 produced another year of double digit returns for the Jordan Opportunity Fund.For the one year period ending December 31, 2010, the S&P 500® Index was up 15.06% and the Fund was up 14.93%.*While the stock market was fairly volatile through the end of August, the market spent the last four months of the year essentially rising the entire time.Interestingly, the S&P 500® Index ended close to the levels predicted by many Wall Street strategists, and thus it was a year that it did not pay to be contrary.Despite widespread discussions of the declining dollar, the dollar actually rose slightly during 2010, but experienced a wide range during the year. Emerging market equities put in a mixed year and underperformed stocks from many of the developed countries, notwithstanding much slower growth rates in Europe, Japan and the U.S.Inflation has been a growing problem for the emerging economies, as countries from Brazil to China and India have experienced rapidly accelerating inflation. Rising inflation has been brought on by explosive moves in commodity prices, with everything from oil and gold to wheat and corn experiencing sharp advances.Agricultural commodities were especially strong due to worldwide droughts and poor harvests.Thus, the countries which have been regarded as the most promising emerging economies, China and Brazil, actually experienced negative and flat equity returns respectively in 2010. Bonds also experienced a mixed year, with long-term U.S. treasuries closing the year with single-digit returns, despite Federal Reserve intervention through an additional significant round of quantitative easing, and the fact that bond funds received the overwhelming amount of mutual fund flows during the last two years. The Fund fared well during the year, practically matching the S&P 500® in overall performance.Holdings in agriculture and food-related investments such as Deere Corp (DE), CF Industries (CF), Mosiac (MO) and Coca Cola (KO) helped boost performance throughout the year.Agriculture commodities such as corn, soybeans, and wheat all ended the year trading at or near two-and-a-half-year highs.Steadily growing emerging market demand and production shortfalls have combined to drain inventories and leave the supply chain with very little slack to absorb future supply disruptions.For example, corn inventories (as a percentage of demand) are projected by the USDA to reach their lowest level since the 1995/96 harvest, and soybean inventories are projected to fall near their lowest levels of the past decade.Rebuilding these stock levels and avoiding further shortages will likely require increased expenditures in fertilizers, seeds, and equipment, which should leave our related holdings well-positioned for further gains in 2011. 2 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS (Continued) DECEMBER 31, 2010 Gold producers were also a strong performer for the fund throughout most of 2010.Stocks such as American Barrick (ABX), Newmont Mining (NEM), and Agnico Eagle Mines (AEM) were top contributors.We continue to be cautiously bullish on gold and gold producers, due to our expectation for another significant move higher in gold prices during 2011.Many commodity prices are trading close to multi-year highs, which have stoked inflationary fears for many investors.As inflationary pressures continue to rise and investors seek to shift out of paper assets into hard assets, gold should be one of the primary beneficiaries.Additionally, gold is still trading well below its inflation-adjusted level from 1980.The ongoing European sovereign debt crisis will likely continue to pressure the European Central Bank to pump liquidity into the European banking system, further helping gold prices. Furthermore, earnings growth trends and positive earnings estimate revisions should cause gold mining stocks to appreciate significantly in the next twelve months. Media and entertainment content stocks were also positive drivers during the year, and continue to be among the Fund’s key holdings.Stocks such as Disney (DIS), Viacom (VIA.B), and News Corp (NWSA) were solid contributors to the Fund during 2010.The primary thesis behind our investments in media companies and content creators has not changed; we continue to believe these companies have very positive long-term outlooks as they raise prices to a number of distributors (both in cable and online) for access to their content.We expect improved monetization of online video through more premium access fees (such as those charged by Hulu Plus) and additional advertising time slots being sold.The improving U.S. economy will also serve as a tailwind for this industry as advertising rates keep recovering. Throughout the second half of 2010, the Fund rotated almost entirely out of its healthcare positions, and slowly started to increase its weightings in 4th Wave Technology and mobile computing component suppliers.We have become increasingly positive on the proliferation of mobile computing in the past few months, and have hence added new positions in the component suppliers of smartphones and tablet computers.Consumers are looking to bring all of the convenience and speed of a desktop internet experience with them on the go, which is becoming easier to accomplish with iPhones and Android-powered smartphones.The next leap in mobile computing is being made possible with the rollout of 4G wireless networks by carriers such as Verizon and AT&T.Many of these carriers will look to offer much-improved video and data services on tablet computers, within a market that was opened up by the runaway success of the iPad in 2010.Over fifty new tablet devices are expected to be introduced in the first 3 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS (Continued) DECEMBER 31, 2010 half of this year, which should lead to a level of price competition that drives acceleration in adoption far beyond what most analysts expect.We believe final tablet unit sales will be close to double the initial market expectations of 40-50 million, leading to the potential for significant upside surprises in revenues and earnings for suppliers of mobile microprocessors, flash memory, and wireless baseband chips.The increasing burdens placed on wireless networks by mobile computing growth will also require higher investments in broadband capacity, and we remain bullish on the optical networking equipment companies as well.Stocks such as Qualcom (QCOM), Sandisk (SNDK), and JDS Uniphase (JDSU) are some of the new names that make up this group. Looking forward to 2011, we continue to be bullish and believe equities may still have appreciation potential.A major factor for our bullishness is that both bond funds and emerging market funds have attracted most of the investment inflows among mutual funds during the last two years, and we expect a significant rotation out of those areas, back into domestic equity funds in 2011.This shift will likely occur due to better earnings visibility, better valuations and greater insulation from rising inflationary forces that are emerging.Therefore, we believe that there are many attractive equities to buy and hope for another good year of stock appreciation. Sincerely, Gerald R. Jordan President & Portfolio Manager Must be preceeded or accompanied by a prospectus. *Fund performance data quoted represents past performance and is no guarantee of future results.For additional performance information and related disclosure please refer to the Performance Chart and Analysis section on page 8. The views in this report were those of the Fund manager as of December 31, 2010 and may not reflect his views on the date this report is first published or anytime thereafter.These views are intended to assist shareholders of the Fund in understanding their investments in the Fund and do not constitute investment advice. 4 JORDAN OPPORTUNITY FUND A MESSAGE TO OUR SHAREHOLDERS (Continued) DECEMBER 31, 2010 The Fund’s investment parameters are diverse and as such may be subject to different forms of investment risk discussed herein. The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund invests in smaller companies, which involve additional risks such as limited liquidity and greater volatility. The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund. Therefore, the Fund is more exposed to individual stock volatility than a diversified fund. Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. The Fund may use derivatives such as options to increase its exposure to certain securities. These techniques will result in greater volatility for the Fund, particularly in periods of market declines. Estimated earnings growth is the year over year growth in earnings per share. Earnings growth does not guarantee an increase in the market value of a holding of the Fund. The S&P 500® Index is a broad-based, unmanaged measurement of changes in stock market conditions based on the average of 500 widely held common stocks.One cannot invest directly in an index. Fund holdings and sector allocations are subject to change and should not be considered recommendations to buy or sell any security.For a complete list of fund holdings, please refer to the Schedule of Investments in this report. 5 JORDAN OPPORTUNITY FUND SECTOR ALLOCATION DECEMBER 31, 2010 (Unaudited) Sector Allocation Percent of Net Assets Materials 29.6% Information Technology 27.0% Industrials 11.0% Consumer Discretionary 10.5% Money Market Fund 7.1% Financials 6.0% Consumer Staples 3.9% Health Care 2.3% Options 0.4% Other Assets in Excess of Liabilities 2.2% Net Assets 100.0% EXPENSE EXAMPLE FOR THE SIX MONTHS ENDED DECEMBER 31, 2010 (Unaudited) As a shareholder of the Jordan Opportunity Fund (the “Fund”), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (July 1, 2010 – December 31, 2010). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that redemption be made by wire transfer, currently, a $15.00 fee is charged by the Fund’s transfer agent.You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares less than 60 days after you purchase them.An Individual Retirement Account (“IRA”) will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example 6 JORDAN OPPORTUNITY FUND EXPENSE EXAMPLE (Continued) FOR THE SIX MONTHS ENDED DECEMBER 31, 2010 (Unaudited) below.The example below includes, but is not limited to, investment advisory fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During the Period Account Value Account Value July 1, 2010 – July 1, 2010 December 31, 2010 December 31, 2010* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s expense ratio for the most recent six-month period of 1.37% multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year). 7 JORDAN OPPORTUNITY FUND PERFORMANCE CHART AND ANALYSIS DECEMBER 31, 2010 Jordan Opportunity Fund vs. S&P 500® Index Average Annual Total One Five Ten Return on 12/31/10 Year Year Year Jordan Opportunity Fund 14.93% 7.27% 4.20% S&P 500® Index 15.06% 2.29% 1.41% Cumulative Performance Comparison The graph and table reflect the change in value of a hypothetical $10,000 investment in the Fund, including reinvestment of dividends and distributions, compared with a broad based securities market index, for 10 years ending December 31, 2010.The S&P 500® Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance. Returns include reinvested dividends.One cannot invest directly in an index. On January 21, 2005, a limited partnership managed by Hellmann, Jordan Management Co., Inc., the Fund’s sub-adviser, reorganized into the Fund.This limited partnership maintained an investment objective and investment policies that were, in all material respects, equivalent to those of the Fund.The Fund’s performance for periods prior to January 2005 is that of the limited partnership.The limited partnership’s expenses during the periods presented were higher than the Fund’s expense ratio.The limited partnership was not registered under the Investment Company Act of 1940 Act (“1940 Act”) and was not subject to certain 8 JORDAN OPPORTUNITY FUND PERFORMANCE CHART AND ANALYSIS (Continued) DECEMBER 31, 2010 investment limitations, diversification requirements, and other restrictions imposed by the 1940 Act and the Internal Revenue Code, which, if applicable, would have adversely affected its performance. Performance data quoted represents past performance and is not predictive of future performance. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling (800) 441-7013. The Fund imposes a 2% redemption fee on shares held less than 60 days. Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. 9 JORDAN OPPORTUNITY FUND SCHEDULE OF INVESTMENTS DECEMBER 31, 2010 Shares Value COMMON STOCKS – 90.3% Airlines – 6.7% Delta Air Lines Inc. (a) $ United Continental Holdings (a) US Airways Group, Inc. (a) Beverages – 2.0% The Coca Cola Co. Capital Markets – 6.0% Goldman Sachs Group, Inc. Jefferies Group, Inc. Lazard Ltd. Chemicals – 12.0% Agrium, Inc. CF Industries Holdings, Inc. The Dow Chemical Co. E. I. du Pont de Nemours & Co. Huntsman Corp. LyondellBasell Industries N.V. – Class A (a) Mosaic Co. Communications Equipment – 7.8% CIENA Corp. (a) JDS Uniphase Corp. (a) Oclaro, Inc. (a) QUALCOMM, Inc. Computer & Peripherals – 5.5% Apple, Inc. (a) SanDisk Corp. (a) Food Products – 1.9% Archer Daniels Midland Co. Internet Software & Services – 6.0% Google, Inc. (a) Sina Corp. (a) Sohu.com, Inc. (a) Life Sciences Tools & Services – 2.3% Waters Corp. (a) Machinery – 4.3% Deere & Co. Media – 10.5% News Corp. Time Warner, Inc. Viacom, Inc. The Walt Disney Co. Metals & Mining – 17.6% Agnico-Eagle Mines Ltd. AngloGold Ashanti Ltd. – ADR Barrick Gold Corp. Goldcorp, Inc. Harmony Gold Mining Co. Ltd. – ADR Newmont Mining Corp. Semiconductors & Semiconductor Equipment – 5.4% Avago Technologies Ltd. Broadcom Corp. Skyworks Solutions, Inc. (a) The accompanying notes are an integral part of these financial statements. 10 JORDAN OPPORTUNITY FUND SCHEDULE OF INVESTMENTS (Continued) DECEMBER 31, 2010 Shares Value TriQuint Semiconductor, Inc. (a) $ Software Publishers – 2.3% Oracle Corp. TOTAL COMMON STOCKS (Cost $83,353,369) Contracts (100 shares per contract) PUT OPTION PURCHASED – 0.4% Index Option – 0.4% CBOE Russell 2000 Expiration: January, 2011, Exercise Price: $775.00 TOTAL PUT OPTION PURCHASED (Cost $458,649) SHORT-TERM INVESTMENT – 7.1% Money Market Fund – 7.1% Invesco Short-Term Treasury Portfolio – Institutional Class Fund, 0.039% (b) TOTAL SHORT-TERM INVESTMENT (Cost $7,698,361) TOTAL INVESTMENTS IN SECURITIES– 97.8% (Cost $91,510,379) Other Assets in Excess of Liabilities – 2.2% TOTAL NET ASSETS – 100.0% $ ADR American Depository Receipt (a) Non-income producing security. (b) 7-Day Yield as of December 31, 2010. The accompanying notes are an integral part of these financial statements. 11 JORDAN OPPORTUNITY FUND STATEMENT OF ASSETS AND LIABILITIES AT DECEMBER 31, 2010 ASSETS Investments in securities, at value (cost $91,510,379) (Note 2) $ Receivables: Dividends and interest Investments sold Fund shares sold Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed Investment advisory fees Administration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ Net asset value, offering price and redemption price per share ($108,185,923/8,672,407 shares outstanding; unlimited number of shares authorized without par value) $ COMPONENTS OF NET ASSETS Paid-in capital $ Accumulated net realized loss on investments and options ) Net unrealized appreciation on investments and options Net assets $ The accompanying notes are an integral part of these financial statements. 12 JORDAN OPPORTUNITY FUND STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2010 INVESTMENT INCOME Dividends (net of $7,516 foreign withholding tax) $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Transfer agent fees Administration fees Fund accounting fees Registration fees Reports to shareholders Audit fees Custody fees Chief Compliance Officer fees Miscellaneous expenses Legal fees Trustee fees Insurance expense Total expenses Net investment loss ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND OPTIONS Net realized gain on investments and options Change in net unrealized appreciation on investments and options Net realized and unrealized gain on investments and options Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 13 JORDAN OPPORTUNITY FUND STATEMENT OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, December 31, INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments and written options Change in net unrealized appreciation on investments and written options Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income — ) Net realized gain on investments — — Total Distributions — ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a) (b) ) Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year $ $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended December 31, 2010 December 31, 2009 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed ) Net increase (decrease) ) $ ) $ (b) Net of redemption fees of $6,679 and $14,622, respectively. The accompanying notes are an integral part of these financial statements. 14 JORDAN OPPORTUNITY FUND FINANCIAL HIGHLIGHTS For a capital share outstanding for the year Year Ended December 31, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS Net investment loss ) Net realized and unrealized gain (loss) on investments and options ) Total from investment operations ) LESS DISTRIBUTIONS From net realized gain — — ) ) ) Return of Capital — — * — — — Total Distributions — — ) ) ) Paid-in capital from redemption fees (Note 2) —
